ON APPLICATION FOR REHEARING
Decided March 9, 1936
By THE COURT
. Submitted on application for rehearing.
We are asked to make specific ruling on the claim that the Jacobs did not make a tender of the H.O.L.C. bonds or the proceeds thereof equal to the balance due on the mortgage account within sixty days from January 19, 1934. We specifically discussed this question at pages 4, 10 and 11 of our opinion and held in substance that in probability the stipulation of date January 19, 1934, supplanted any agreement which may have been made later in December, 1933. We also held that, if there was an agreement on the part of the Jacobs to go through with their part of the agreement within sixty days from December, 1933, performance on their part was made impossible by the refusal within sixty days of the Loan Association to do that which was enjoined upon it by the agreement. The Loan Association can not be heard to urge the failure of tender by the Jacobs when its own action precluded the possibility of tender.
We are satisfied that oral argument would be of no benefit to the court upon the state of the record. The application for rehearing will be denied.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.